Citation Nr: 1539481	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lung disability (chronic obstructive pulmonary disease (COPD) and lung nodule), to include as secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1992 to January 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  The record was left open for 60 days to allow for the submission of additional evidence.  Later that month, the Veteran submitted additional evidence.  Subsequently, the Veteran waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lung disability that was caused by the environmental conditions of his active duty service, including exposure to asbestos.  In support of his claim, the Veteran submitted documents showing that asbestos had been found on Patrick Air Force Base up to two years prior to the Veteran being stationed there.

Service treatment records (STRs) dated in May 1993 show that the Veteran complained of coughing and was assessed with an upper respiratory infection (URI)/ bronchitis.  A June 2000 treatment record shows complaints of coughing and shortness of breath.  An assessment of bronchitis was provided and the report reflects that he was given medication.  

A post-service VA x-ray dated in February 2012 reflects that the Veteran had a faint suggestion of a nodule in the lung parenchyma.  A December 2012 CT result shows that the Veteran had a partially calcified right upper lobe nodule.  

At a June 2013 VA examination, the Veteran was diagnosed with COPD and nodule-likely benign granduloma.  The Veteran reported coughing and productive sputum in the morning.  He noted that he had smoked approximately a half a pack per day for 25 years.  He denied using an inhaler or medication.  Upon examination, the examiner noted that pulmonary function testing (PFT) would not accurately reflect the Veteran's current condition because of his coughing/bronchospasm.  

The examiner opined that the Veteran's current COPD and lung nodule were less likely as not incurred in or caused by bronchitis that occurred in 1993-2000.  The examiner stated that the STRs showed that he was seen for a URI vs bronchitis in May 1993 and acute bronchitis in June 2000.  The examiner noted that the Veteran's current conditions were more likely due to his 25 years, half a pack per day smoking history or his second hand smoke exposure than an acute virally treated bronchitis that was seen 13 and 20 years ago, respectively.

At his April 2015 Board videoconference hearing, the Veteran indicated that his military occupational specialty was security policeman.  He noted that while at Patrick Air Force Base, he was assigned to issue security badges, while in the buildings where the asbestos was contained, to the individuals who were removing asbestos from the base.  The Veteran also stated that he was deployed to Nairobi, Kenya after the Embassy was bombed and that he had to walk through the debris and secure the building without any respiratory protection.   

In light of the forgoing, the Board finds that a new examination is necessary.  VA regulations require that examination reports must be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Given that the June 2013 VA examination only addressed one theory of a relationship between the current disability and service, and did not address the likelihood of a relationship between the current disability and potential exposure to asbestos or other environmental hazards, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine the current nature of his respiratory disorders and whether any such disorder began in or are related to military service, to include potential exposure to asbestos and other environmental hazards therein. 

In addition, relevant medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate all VA treatment records dated since February 2015 with the Veteran's claims file.  

2.  Then, schedule the Veteran for a VA respiratory examination, to identify the nature and likely etiology of all respiratory conditions.  All studies deemed appropriate in the medical opinion of the examiner should be performed, to include a PFT, if attainable, and all the findings should be set forth in detail.  The Veteran's electronic claims file should be made available to the examiner and should be reviewed in conjunction with this examination.

The examiner should identify all of the Veteran's current respiratory disorders, and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder: (a) had its onset during service; or (b) is otherwise related to any aspect of the Veteran's period of service (including potential exposure to asbestos and other environmental hazards).

The examiner should provide a complete rationale for any opinion provided.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

